OPINION — AG — WHENEVER SUFFICIENT FUNDS RECEIVED BY THE COUNTY, AS A GIFT, AS AFORESAID, OR OTHERWISE, ARE FOUND TO BE AVAILABLE FOR THE EMPLOYMENT OF ADDITIONAL DEPUTY SHERIFFS, THE EXCISE BOARD MAY MAKE A SUPPLEMENTAL APPROPRIATIONS OF SUCH FUNDS TO THE PROPER ITEM IN THE COUNTY BUDGET, IN THE MANNER PROVIDED BY LAW; AND THE EMPLOYMENT OF SUCH ADDITIONAL DEPUTIES MAY BE AUTHORIZED, AS PROVIDED BY LAW 19 O.S. 1961 180.65 [19-180.65] WITHIN THE AMOUNT OF LAWFUL FUNDS APPROPRIATED THEREFOR. SUCH DEPUTIES WOULD HAVE THE SAME DUTIES AND AUTHORITY AS OTHER DEPUTIES. CITE: 60 O.S. 1961 381 [60-381], 60 O.S. 1961 390 [60-390], 62 O.S. 1961 335 [62-335] (SAM LATTIMORE)